United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1994
                        ___________________________

                        Dinosaur Merchant Bank Limited

                                      Plaintiff - Appellee

                                        v.

                         Bancservices International LLC

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: April 14, 2021
                             Filed: August 6, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       When a magistrate judge granted judgment on the pleadings on one claim and
then entered final judgment on it, see Fed. R. Civ. P. 54(b), there were still two
related claims pending. Under these circumstances, circuit precedent requires us to
dismiss the appeal. See Outdoor Cent., Inc. v. GreatLodge.com, Inc., 643 F.3d 1115,
1118–19 (8th Cir. 2011), as corrected (Aug. 4, 2011).
      This case arises out of a fractured banking relationship. Bancservices
International LLC agreed to send money to a third party on Dinosaur Merchant Bank
Limited’s behalf. When the transfer failed, Bancservices unilaterally decided to
keep a portion of the money for itself rather than return all of it to Dinosaur.

      Seeking to recover the difference, Dinosaur sued Bancservices for breach of
contract, breach of the covenant of good faith and fair dealing, and conversion.
Rather than dealing with all three claims at once, a magistrate judge granted
judgment on the pleadings to Dinosaur on only the breach-of-contract claim, without
“reach[ing]” any of the others. See Fed. R. Civ. P. 12(c); see also 28 U.S.C.
§ 636(c)(1) (permitting a magistrate judge to preside by the parties’ consent). Once
final judgment was entered under Federal Rule of Civil Procedure 54(b),
Bancservices appealed. Following oral argument, we asked the parties to address
whether, in this unusual set of circumstances, Outdoor Central requires us to dismiss
the appeal. After reviewing the parties’ submissions, we conclude that it does.

       As we explained in similar circumstances, “Rule 54(b) appeals” are
“disfavor[ed]” when “the adjudicated and pending claims” bear a “close factual and
legal relationship.” Outdoor Cent., 643 F.3d at 1119 (quotation marks omitted).
Here, Dinosaur’s still-pending claims “stem from essentially the same factual
allegations” as its now-resolved breach-of-contract claim. Id. (quotation marks
omitted). They also raise “similar legal issues.” Interstate Power Co. v. Kan. City
Power & Light Co., 992 F.2d 804, 807 (8th Cir. 1993); see Outdoor Cent., 643 F.3d
at 1119. Figuring out whether Bancservices acted consistently with its duty of good
faith and fair dealing, for example, will require an examination of the parties’
contract to determine whether it “expressly permit[ted] the actions being
challenged.” Arbors at Sugar Creek Homeowners Ass’n v. Jefferson Bank & Tr.
Co., 464 S.W.3d 177, 185 (Mo. banc 2015) (quotation marks omitted). Under these
circumstances, “Rule 54(b) certification was inappropriate.” Outdoor Cent., 643
F.3d at 1119.



                                         -2-
       There was also no “final decision[]” to appeal. 28 U.S.C. § 1291; see Outdoor
Cent., 643 F.3d at 1119 (reaching the same conclusion). Even if the remaining
claims “overlap with [the] successful” one and seek the same “recover[y],” Outdoor
Cent., 643 F.3d at 1119, there was no “merge[r]” or “dismiss[al]” by operation of
law once the breach-of-contract claim was decided in Dinosaur’s favor. See id. &
n.1; cf. Tweedle v. State Farm Fire & Cas. Co., 527 F.3d 664, 668 (8th Cir. 2008)
(“A district court’s sense of finality . . . does not determine whether we have
jurisdiction over an appeal . . . .”). Nor are they “moot,” because Dinosaur “has not
abandoned [them] in the event of a remand.” Outdoor Cent., 643 F.3d at 1119; see
also id. (explaining that this sort of “mootness argument” would impermissibly
require us “to reach the merits before reaching jurisdiction,” because it “hinges on
affirmance of the [appealed] claim”).

      In short, Outdoor Central controls our decision at every turn. Faced with
materially indistinguishable facts, we must do here what we did there: dismiss the
appeal. See Campbell v. Purkett, 957 F.2d 535, 536 (8th Cir. 1992) (per curiam)
(“One panel of this Court is not at liberty to overrule an opinion filed by another
panel.” (brackets and quotation marks omitted)).
                       ______________________________




                                         -3-